DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, 3, 5-7, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshi (Patent/Publication Number 5,271,223). 
	Regarding claims 1 and 7, Hoshi discloses an exhaust gas aftertreatment system (16, 19, 22) and method for a gasoline engine (1), the exhaust gas aftertreatment system comprising: an exhaust gas tract (19, 22); a first three-way catalytic converter (18) arranged in the exhaust gas tract (e.g. See col. 3, lines 45-67); a second three-way catalytic converter (21) arranged downstream thereof in the exhaust gas tract (e.g. See column 3; In the first catalytic converter 17 is disposed a first three-way catalyst 18.  ….. In the exhaust manifold 16 upstream of the first three-way catalyst 18 is disposed a first air-fuel ratio sensor, for example, an O2 sensor 23. In the exhaust passage 19 upstream of the second three-way catalyst 21 is disposed a second air-fuel ratio sensor, for example, an O2 sensor 24.) (e.g. See col. 3, lines 45-67); and a device (25, 26) for blowing secondary air into the exhaust gas tract between the first and second three-way catalytic converters (e.g. See col. 4, lines 1-35). 
	Regarding claims 3, 10, Hoshi further discloses wherein a binary lambda probe (24) is used to implement control of the second three-way catalytic converter in the slightly oxygen-rich range (e.g. See At that time, the supply of secondary air from the secondary air feed port 25 is stopped. The control of the feedback correction coefficient FAF at this time is performed based on the output signal of the first O2 sensor 23. The output signal of the second O2 sensor 24 is used supplementarily for the control of the feedback correction coefficient FAF.) (e.g. See col. 3, lines 45-67; col. 6, lines 7-16). 
	Regarding claims 5, 11, Hoshi further discloses wherein a linear lambda probe (23) upstream of the first three-way catalytic converter (18) is used (e.g. See At that time, the supply of secondary air from the secondary air feed port 25 is stopped. The control of the feedback correction coefficient FAF at this time is performed based on the output signal of the first O2 sensor 23. The output signal of the second O2 sensor 24 is used supplementarily for the control of the feedback correction coefficient FAF.) (e.g. See col. 3, lines 45-67; col. 6, lines 7-16).
	Regarding claim 6, Hoshi further discloses wherein a secondary air supply (25, 26, 30, 33) is switched on and off alternately for control purposes (e.g. See col. 11, lines 1-16; col. 12, lines 5-67).

	Regarding claim 13, Hoshi further wherein the second three-way catalytic converter is designed as an underfloor catalytic converter (e.g. See col. 5, lines 1-30).
	Regarding claim 14, Hoshi further wherein the second three-way catalytic converter is designed as a four-way catalytic converter (e.g. See col. 5, lines 1-30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi (Patent/Publication Number 5,271,223) in view of Sakurai et al. (Sakurai) (Patent/Publication Number US 2011/0214417).
Regarding claims 2, and 8-9, Hoshi discloses all the claimed limitation as discussed above except an NOx sensor is used as an NH3 sensor in order to implement control of the first three-way catalytic converter in the slightly low-oxygen range (slightly rich range).
	Sakurai teaches that it is conventional in the art, to use an NOx sensor (26) is used as an NH3 sensor in order to implement control of the first three-way catalytic converter (141, 142) in the slightly low-oxygen range (slightly rich range) (e.g. See Paragraph [0028] The system shown in FIG. 1 further includes oxygen (O.sub.2) sensors 22 and 24. ….  An NOx sensor 26 is also disposed downstream relative to the SCR 18 in the exhaust passageway 12. The NOx sensor responds to the NOx and NH3 contained in the exhaust gases, and generates signals appropriate for the NOx and NH3 concentrations. Accordingly, using the NOx sensor 26 makes it possible to detect, under the rich atmosphere, the NH3 concentration on the downstream side relative to the SCR 18, and under the lean atmosphere, the NOx concentration on the downstream side relative to the SCR 18.) (See Fig. 1; Paragraphs [0024, 0028]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use the an NOx sensor is used as an NH3 sensor in order to implement control of the first three-way catalytic converter in the slightly low-oxygen range (slightly rich range) of Hoshi, as taught by Sakurai for the purpose of detecting the NOx and ammonia concentration in the exhaust gas system of an internal combustion engine, when the engine is made rich to form the gas including the reducing agent and oxygen is injected by the oxygen injector, so as to reduce the poisoned materials in the purifying catalyst and to reduce amount of nitrogen oxides in the exhaust gas of the lean-burn engine, and further improve the performance of the engine and the efficiency of the emission device, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a catalyst system.
 	Regarding claim 4, Sakurai further discloses wherein two-point control of the first three-way catalytic converter is carried out by the NOx sensor (26) (See Fig. 1; Paragraphs [0028-0029]).

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents:
	Yoshioka et al. (Pat. No. 2005/0120706), Paukner et al. (Pat. No. US 10907519), Roy et al. (Pat. No. US 9995195), Hoshi et al. (Pub. No. US 6122910), Itou et al. (Pub. No. US 5461857), and Tanaka et al. (Pat. No. US 5551231), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        November 06, 2021